THOMPSON, District Judge.
The bill in this cause, independent of the alleged breaches of the covenants of the trust deed, shows grounds justifying the action of the court in appointing the receiver herein. In substance, it is charged in the bill, and supported by affidavits, that the Western Gas & Investment Company and the underlying companies were organized in furtherance of a scheme to defraud investors in the bonds of the underlying companies, and that the moneys received from the sale of these bonds, and a large part of the income of the underlying companies were appropriated by the Western Gas & Investment Company, or rather by the promoters of the scheme under cover of that company, thereby crippling the underlying companies, and disabling them from meeting their bond obligations, presenting a case justifying the court through its receiver, in taking possession of the property of the People’s Gas & Electric Light Company, and as said by Judge Brewer in Central Trust Co. v. Wabash, St. L. & P. Ry. Co., 23 Fed. 863:
“It matters not, for the ultimate determination of the suit, at whose instance the receivers were appointed. They act for neither party. They represent neither party. They stand here simply as the hand of the court, holding the property for disposition at the end of the litigation, for the benefit of all.”
The motion of the complainants Evelyn Bird et al. to consolidate cause No. 6,288 with this cause will be sustained; and the motion of the American Trust & Savings Company and Frank H. Jones, complainants in cause No. 6,288, for a consolidation of the two causes and the extension of the receivership, will be overruled.